EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2019/11/08. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/116824 application as required by 37 CFR 1.55.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Cheng (US PGPub./Pat. 9989791) teaches a display device using a substrate having flexibility, a drop in reliability due to defects such as cracks in the case where a substrate is made to curve is controlled. A display device is provided including a first substrate having flexibility, the first substrate including a curved part, an organic film covering a first surface of the first substrate and a second surface opposing the first surface in the curved part; and a pixel part and a drive circuit part arranged on the first surface.

NISHINOHARA (US PGPub./Pat. 20190229171) teaches a substrate including a first area (A1) that overlaps a display element area (DEA) of a circuit layer and a second area (A2) that overlaps a peripheral area (PA), and is partially bent. An integrated circuit (IC) driver is connected to a terminal. A predetermined organic insulation film covers a top of a wiring partially bent in the peripheral area. A first organic insulation layer is adhered to a second organic insulation layer via the first inorganic insulation layer in the first area. A predetermined area is formed, where the second organic insulation layer is not adhered to the first organic insulation layer via the first inorganic insulation layer in the second area.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display substrate including 

“…the lead structure comprises a first lead portion, a curved lead portion and a second lead portion which are sequentially connected, the first lead portion is arranged on a side, distal from the base substrate, of the first substrate portion and is electrically connected to the pixel circuit, the curved lead portion is arranged on a side, distal from the base substrate, of the curved substrate portion, and the second lead portion is arranged on one side, distal from the base substrate, of the second substrate portion and is electrically connected to the control circuit arranged on the second side of the base substrate …” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628